DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 13 April 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for providing an electric field to draw a path of current carries within the channel away from the edges of the top gate to thereby reduce excess gate current in claim 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, line 4, recites “the bottom gate has a varying spatial profile.”  Claim 25, which depends from claim 21, recites “the bottom gate comprises a humped portion and a peripheral portion which form a varying spatial profile, in lines 1 and 2.  It is unclear and indefinite as to whether the “varying spatial profile” in claims 21 and 25 are the same or are different.  For compact prosecution, it will be interpreted as being the same. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 10, 13, 21, 25, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracale et al. (U.S. Pub. 2013/0248945) in view of Gibby (U.S. Pub. 2011/0084318) in view of Kapoor (U.S. Pub. 2010/0019290) in view of Choi et al. (U.S. Pub. 2010/0271079) in view of Trogolo et al. (U.S. Pub. 2008/0042199).
Claims 1, 2, 28 and 29:  Bracale et al. discloses a junction field effect transistor (JFET) in Fig. 8A comprising:
a first doped region (815; paragraph 78) acting as a source region; a second doped region (835; paragraph 78) acting as a drain region; a bottom gate (845; paragraph 78); a top gate (840; paragraph 78); and a channel (850; paragraph 78) extending between the first and second doped regions (815 and 835, respectively);
wherein the first and second doped regions (815 and 835, respectively) are formed on a first side (upper side of 850) of the channel (850) such that they touch the top gate (840) or are separated apart from the top gate (840) by less than twice the depth of the top gate (840).
Bracale et al. appears not to explicitly disclose 
the top gate is lightly doped, and 
the top gate has a doping concentration less than that of the bottom gate.
Gibby, however, discloses a JFET having a lightly doped top gate (paragraph 26), and 
the top gate has a doping concentration less than that of the bottom gate (TABLE 1) in order to reduce or eliminate noise (paragraph 26).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. with the disclosure of Gibby to have made the top gate lightly doped, and the top gate has a doping concentration less than that of the bottom gate in order to reduce or eliminate noise (paragraph 26 of Gibby).
Bracale et al. in view of Gibby appears not to explicitly disclose the bottom gate has a varying spatial profile in a region below a central area of the top gate such that a separation between the top gate and the bottom gate varies as a function of position, an oxide layer at a base of the JFET is completely covered by the bottom gate, the bottom gate having a humped portion and a peripheral portion such that the varying spatial profile is symmetric about a vertical axis of the JFET, and the separation between the top gate and the humped portion of the bottom gate continuously varies as a function of position relative to the vertical axis.
Kapoor in Fig. 1 and paragraph 13, however, discloses the bottom gate (32) has a varying spatial profile in a region (region below 30) below a central area of the top gate (30) such that a separation between the top gate (30) and the bottom gate (32) varies as a function of position, the bottom gate (32) having a humped portion (middle hump portion of 32) and a peripheral portion (horizontal side portion of 32) such that the varying spatial profile is symmetric about a vertical axis (vertical axis through the middle of Fig. 1) of the JFET, and the separation between the top gate (30) and the humped portion (middle jump portion of 32) of the bottom gate (32) continuously varies as a function of position relative to the vertical axis (vertical axis through the middle of Fig. 1) in order to improve ON-state and OFF-state operation (paragraphs 8 and 13); and an oxide layer (12; paragraph 15) at a base of the JFET is completely covered by the bottom gate (32; paragraph 13) in order to isolate active regions of the device (paragraph 15).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby with the disclosure of Kapoor to have made the bottom gate have a varying spatial profile in a region below a central area of the top gate such that a separation between the top gate and the bottom gate varies as a function of position, the bottom gate having a humped portion and a peripheral portion such that the varying spatial profile is symmetric about a vertical axis of the JFET, and the separation between the top gate and the humped portion of the bottom gate continuously varies as a function of position relative to the vertical axis in order to improve ON-state and OFF-state operation (paragraphs 8 and 13 of Kapoor); an oxide layer at a base of the JFET is completely covered by the bottom gate in order to isolate active regions of the device (paragraph 15 of Kapoor).
Bracale et al. in view of Gibby in view of Kapoor appears not to explicitly disclose at least a third doped region is formed on a second side of the channel opposite the first side of the channel, 
wherein the third doped region is positioned to provide an electric field to draw a path of current carriers in the channel away from an edge of the top gate to thereby reduce excess gate current,
wherein the third doped region is separated from both the first doped region and the second doped region by the channel,
wherein the third doped region is doped with the same type of dopant as the second doped region,
wherein the third doped region has a different doping concentration than the channel,
wherein the third doped region and the second doped region are aligned with each other
Choi et al. in Fig. 9, however, discloses at least a third doped region (132; paragraph 104) is formed on a second side (lower side of 111) of the channel (111; paragraph 100) opposite the first side (upper side of 111) of the channel (111), 
wherein the third doped region (132) is positioned to provide an electric field to draw a path of current carriers in the channel (111) away from an edge of the top gate (134a; paragraph 101) to thereby reduce excess gate current,
wherein the third doped region (132) is separated from both the first doped region (133a; paragraph 99) and the second doped region (135a; paragraph 99) by the channel (111),
wherein the third doped region (132) is doped with the same type of dopant (n-type) as the second doped region (135a),
wherein the third doped region (132) has a different doping concentration than the channel (111),
wherein the third doped region (132) and the second doped region (135a) are aligned with each other in order to have stable operation (paragraph 113).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Kapoor with the disclosure of Choi et al. to have at least a third doped region formed on a second side of the channel opposite the first side of the channel, wherein the third doped region is positioned to provide an electric field to draw a path of current carriers in the channel away from an edge of the top gate to thereby reduce excess gate current, wherein the third doped region is separated from both the first doped region and the second doped region by the channel, wherein the third doped region is doped with the same type of dopant as the second doped region, wherein the third doped region has a different doping concentration than the channel in order to have stable operation (paragraph 113 of Choi et al.).
Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. appears not to explicitly disclose a fourth doped region formed opposite and separated from the first doped region, and wherein the fourth doped region is doped with the same type of impurity as the first doped region,
wherein the fourth doped region and the first doped region are aligned with each other.
Trogolo et al. in Fig. 45, however, discloses a fourth doped region (212; paragraph 45) formed opposite and separated from the first doped region (311; paragraph 49), and wherein the fourth doped region (212) is doped with the same type of impurity (n-type) as the first doped region (311),
wherein the fourth doped region (212) and the first doped region (311) are aligned with each other in order to increase operating voltages (paragraph 49).
Trogolo et al. discloses in paragraph 49 “while opening the drain has been described herein, the source could be opened as well.” In other words, Trogolo et al. suggests a device structure having both a third doped region under the drain region 305 and a fourth doped region under the source region 311.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. with the disclosure of Trogolo et al. to have made a fourth doped region formed opposite but separated from the first doped region and doped with the same type of impurity as the first doped region in order to increase operating voltages before appreciable gate leakage current occurs (paragraph 49 of Trobolo et al.).
Claim 5:  Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. discloses the JFET as claimed in claim 1, and Kapoor further discloses the bottom gate is thicker in the middle as compared to the ends (Fig. 1).  Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. would therefore disclose the bottom gate is furthest from the top gate towards an edge of the top gate where the top gate is adjacent the second doped region.
Claim 6:  Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. discloses the JFET as claimed in claim 1, and Kapoor further discloses the bottom gate is thicker in the middle as compared to the ends, which are substantially uniform in depth (Fig. 1).  Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. would therefore disclose the bottom gate has a peripheral portion of substantially uniform depth adjacent a raised portion of the bottom gate.
Claim 7:  Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. discloses the JFET as claimed in claim 6.  Since Choi et al. discloses the third doped region (132) extends above a profile of the peripheral portion of the bottom gate (110)(Fig. 9), Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. would therefore disclose the third doped region extends above the profile of the peripheral portion of the bottom gate.
Claim 10:  Since Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. discloses a JFET that is substantially identical to the JFET of claim 1 (see rejection of claim 1 above), Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. would inherently disclose the gate current due to impact ionization is less than 10% of the gate current due to p-n junction leakage through the gate.
Claim 13:  Bracale et al. discloses in Fig. 8A an integrated circuit (800; paragraph 77) having a JFET (810; paragraph 77).
Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. discloses at least one JFET as claimed in claim 1 (see rejection of claim 1 above).
Consequently, the combination of Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. discloses the integrated circuit of claim 13.
Claims 21 and 25:  Bracale et al. discloses a junction field effect transistor (JFET) with reduced excess gate current in Fig. 8A, the JFET comprising:
a top gate (840; paragraph 78);
a bottom gate (845; paragraph 78);
a source region (815; paragraph 78); and
a drain region (835; paragraph 78), wherein a channel (850; paragraph 78) extends between the source region (815) and the drain region (835) in operation, wherein the source region (815) and the drain region (835) are in contact with the top gate (840) or are spaced apart from the top gate (840) by less than twice a depth of the top gate (840), wherein the source region (815), the drain region (835), and the top gate (840) are on a first side (upper side of 850) of the channel (850).
Bracale et al. appears not to explicitly disclose the bottom gate has a varying spatial profile under and aligned under a portion of the top gate such that a separation between the top gate and the bottom gate varies as a function of position, the bottom gate comprises a humped portion and a peripheral portion which form a varying spatial profile of the bottom gate symmetric about a vertical axis of the JFET such that a separation between the top gate and the humped portion of the bottom gate continuously varies as a function of position relative to the vertical axis.
Kapoor in Fig. 1 and paragraph 13, however, discloses the bottom gate (32) having a varying spatial profile under and aligned under a portion (portion of 32 under 30) of the top gate (30) such that a separation between the top gate (30) and the bottom gate (32) varies as a function of position, the bottom gate (32) comprises a humped portion (middle hump portion of 32) and a peripheral portion (horizontal side portion of 32) which form a varying spatial profile of the bottom gate (32) symmetric about a vertical axis (vertical axis through the middle of Fig. 1) of the JFET such that a separation between the top gate (30) and the humped portion (middle hump portion of 32) of the bottom gate (32) continuously varies as a function of position relative to the vertical axis (vertical axis through the middle of Fig. 1) in order to improve ON-state and OFF-state operation (paragraphs 8 and 13).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby with the disclosure of Kapoor to have made the bottom gate has a varying spatial profile under and aligned under a portion of the top gate such that a separation between the top gate and the bottom gate varies as a function of position, the bottom gate comprises a humped portion and a peripheral portion which form a varying spatial profile of the bottom gate symmetric about a vertical axis of the JFET such that a separation between the top gate and the humped portion of the bottom gate continuously varies as a function of position relative to the vertical axis in order to improve ON-state and OFF-state operation (paragraphs 8 and 13 of Kapoor).
Bracale et al. in view of Kapoor appears not to explicitly disclose the top gate has a lower doping concentration than the bottom gate and being lightly doped such that the top gate is depleted during operation of the JFET.
Gibby, however, discloses the top gate has a lower doping concentration than the bottom gate (TABLE 1) and being lightly doped such that the top gate is depleted during operation of the JFET in order to reduce or eliminate noise (paragraph 26).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Kapoor with the disclosure of Gibby to have made the top gate has a lower doping concentration than the bottom gate and being lightly doped such that the top gate is depleted during operation of the JFET in order to reduce or eliminate noise (paragraph 26 of Gibby).  
Bracale in view of Kapoor in view of Gibby appears not to explicitly disclose a third doped region on a second side of the channel opposite the first side of the channel, 
wherein the third doped region is separated from both the drain region and the source region,
wherein the third doped region has a different doping concentration than the channel, and
wherein the third doped region is doped with the same type of dopant as the drain region.
Choi et al. in Fig. 9, however, discloses a third doped region (132; paragraph 104) on a second side (lower side of 111) of the channel (111; paragraph 100) opposite the first side (upper side of 111) of the channel (111), 
wherein the third doped region (132) is separated from both the drain region (135a; paragraph 99) and the source region (133a; paragraph 99),
wherein the third doped (132) region has a different doping concentration than the channel (111), and
wherein the third doped region (132) is doped with the same type of dopant (n-type) as the drain region (135a) in order to have stable operation (paragraph 113).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Kapoor in view of Gibby with the disclosure of Choi et al. to have made a third doped region on a second side of the channel opposite the first side of the channel, 
wherein the third doped region is separated from both the drain region and the source region,
wherein the third doped region has a different doping concentration than the channel, and
wherein the third doped region is doped with the same type of dopant as the drain region in order to have stable operation (paragraph 113 of Choi et al.).
Bracale in view of Kapoor in view of Gibby in view of Choi et al. appears not to explicitly disclose a fourth doped region formed opposite the channel from the source region, wherein the fourth doped region is doped with the same type of dopant as the source region.
Trogolo et al. in Fig. 45, however, discloses a fourth doped region (212; paragraph 45) formed opposite the channel (248; paragraph 45) from source region (311; paragraph 49), wherein the fourth doped region (212) is doped with the same type of impurity (n-type) as the source region (311) in order to increase operating voltages (paragraph 49).
Trogolo et al. discloses in paragraph 49 “while opening the drain has been described herein, the source could be opened as well.” In other words, Trogolo et al. suggests a device structure having both a third doped region under the drain region 305 and a fourth doped region under the source region 311.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Kapoor in view of Choi et al. with the disclosure of Trogolo et al. to have made a fourth doped region formed opposite the channel from the source region, wherein the fourth doped region is doped with the same type of dopant as the source region in order to increase operating voltages (paragraph 49 of Trobolo et al.).

Claims 3, 11, 12, 22, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. as applied to claims 1 and 21 above, and further in view of Coyne (U.S. Pub. 2015/0102391).
Claim 3:  Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. discloses the JFET claim 1.
Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. appears not to explicitly disclose the first and second doped regions extend further into the channel than the top gate.
Coyne in Fig. 1, however, discloses the first and second doped regions (14 and 16, respectively; paragraph 48) extend further into the channel (12; paragraph 48) than the top gate (22; paragraph 48) in order to reduce electric field strength (paragraphs 54-59).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. with the disclosure of Coyne to have made the first and second doped regions extend further into the channel than the top gate in order to reduce electric field strength (paragraphs 54-59 of Coyne).
Claim 11:  Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. discloses the JFET as claimed in claim 1.
Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. appears not to explicitly disclose the JFET is a junction insulated device formed within a well of semiconductor.
Coyne, however, discloses a JFET (10) that is a junction insulated device formed within a well of semiconductor in order to isolate the JFET (paragraph 54).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. with the disclosure of Coyne to have made the JFET a junction insulated device formed within a well of semiconductor in order to isolate the JFET (paragraph 54 of Coyne).
Claim 12:  Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. discloses the JFET as claimed in claim 1.
Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. appears not to explicitly disclose the JFET is formed within a well which is defined by dielectric materials.
Coyne, however, discloses a JFET (10) that is formed in a well which is defined by dielectric materials in order to isolate the JFET (paragraph 54).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. with the disclosure of Coyne to have formed the JFET within a well which is defined by dielectric materials in order to isolate the JFET (paragraph 54 of Coyne).
Claim 22:  Bracale in view of Kapoor in view of Gibby in view of Choi et al. in view of Trogolo et al. discloses the JFET as claimed in claim 21.
Bracale in view of Kapoor in view of Gibby in view of Choi et al. in view of Trogolo et al. appears not to explicitly disclose the JFET is formed within a well defined by one or more dielectric materials.
Coyne in Fig. 1, however, discloses the JFET (1) is formed within a well defined by one or more dielectric materials (50, 54 and 56; paragraph 54) in order to isolate the JFET (paragraph 54).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale in view of Kapoor in view of Gibby in view of Choi et al. in view of Trogolo et al. with the disclosure of Coyne to have formed the JFET within a well defined by one or more dielectric materials in order to isolate the JFET (paragraph 54 of Coyne).
Claim 23:  Bracale in view of Kapoor in view of Gibby in view of Choi et al. in view of Trogolo et al. discloses the JFET of claim 21.
Bracale in view of Kapoor in view of Gibby in view of Choi et al. in view of Trogolo et al. appears not to explicitly disclose the source and drain regions extend further into the channel than the top gate extends into the channel.
Kapoor in Fig. 1, however, discloses the source and drain regions (14 and 16, respectively; paragraph 48) extend further into the channel (12; paragraph 48) than the top gate (22; paragraph 48) extends into the channel (108) in order to reduce electric field strength (paragraphs 54-59).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale in view of Kapoor in view of Gibby in view of Choi et al. in view of Trogolo et al. with the disclosure of Coyne to have made the source and drain regions extend further into the channel than the top gate extends into the channel in order to reduce electric field strength (paragraphs 54-59 of Coyne).
Claim 26:  Bracale in view of Kapoor in view of Gibby in view of Choi et al. in view of Trogolo et al. discloses the JFET as claimed in claim 21.
Bracale in view of Kapoor in view of Gibby in view of Choi et al. in view of Trogolo et al. appears not to explicitly disclose an electric field generated by the top gate is substantially cancelled by an electric field generated by the bottom gate.
Coyne, however, discloses an electric field generated by the top gate is substantially cancelled by an electric field generated by the bottom gate in order to reduce gate current (paragraph 11).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale in view of Kapoor in view of Gibby in view of Choi et al. in view of Trogolo et al. with the disclosure of Coyne to have made an electric field generated by the top gate is substantially cancelled by an electric field generated by the bottom gate in order to reduce gate current (paragraph 11 of Coyne).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. as applied to claim 1 above, and further in view of Williams et al. (U.S. Pub. 2007/0278568).
Claim 9:  Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. discloses the JFET as claimed in claim 1.
Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. appears not to explicitly disclose the third doped region is less heavily than the second doped region.
Williams et al. in Fig. 13, however, discloses the third doped region (486; paragraph 171) is less heavily than the second doped region (183; paragraph 171) in order to lower the drain breakdown (paragraph 171).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Kapoor in view of Choi et al. in view of Trogolo et al. with the disclosure of Williams et al. to have made the third doped region is less heavily than the second doped region in order to lower the drain breakdown (paragraph 171 of Williams et al.).

Claims 19 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracale et al. (U.S. Pub. 2013/0248945) in view of Kapoor (U.S. Pub. 2010/0019290) in view of Choi et al. (U.S. Pub. 2010/0271079) in view of Trogolo et al. (U.S. Pub. 2008/0042199).
Claim 19 and 30:  Bracale et al. discloses a junction field effect transistor (JFET) with reduced excess gate current in Fig. 8A, the JFET comprising:
a top gate (840; paragraph 78);
a bottom gate (845; paragraph 78); 
a source region (815; paragraph 78); and
a drain region (835; paragraph 78), wherein a channel (850; paragraph 78) extends between the source region (815) and the drain region (835) in operation, and wherein the source region (815) and the drain region (815) are in contact with the top gate (840) or are spaced apart from the top gate (840) by less than twice a depth of the top gate (840), wherein the source region (815), the drain region (835), and the top gate (840) are on a first side (upper side of 850) of the channel (850).
Bracale et al. appears not to explicitly disclose the bottom gate has a varying spatial profile such that a separation between the top gate and the bottom gate varies as a function of position, wherein the bottom gate includes a humped portion and a peripheral portion such that the varying spatial profile is symmetric about a vertical axis of the JFET, wherein the separation between the top gate and the humped portion of the bottom gate continuously varies as a function of position relative to the vertical axis.
Kapoor in Fig. 1 and paragraph 13, however, discloses the bottom gate (32) having a varying spatial profile such that a separation between a top gate (30) and the bottom gate (32) varies as a function of position, wherein the bottom gate (32) includes a humped portion (middle hump portion of 32) and a peripheral portion (horizontal side portion of 32) such that the varying spatial profile is symmetric about a vertical axis (vertical axis through the middle of Fig. 1) of the JFET, and wherein the separation between the top gate (30) and the humped portion (middle hump portion of 32) of the bottom gate (32) continuously varies as a function of position relative to the vertical axis (vertical axis through the middle of Fig. 1)  in order to improve ON-state and OFF-state operation (paragraphs 8 and 13).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. with the disclosure of Kapoor to have made the bottom gate have a varying spatial profile such that a separation between the top gate and the bottom gate varies as a function of position, wherein the bottom gate includes a humped portion and a peripheral portion such that the varying spatial profile is symmetric about a vertical axis of the JFET, and the separation between the top gate and the humped portion of the bottom gate continuously varies as a function of position relative to the vertical axis in order to improve ON-state and OFF-state operation (paragraphs 8 and 13).
Bracale et al. in view of Kapoor appears not to explicitly disclose means for providing an electric field to draw a path of current carriers within the channel away from edges of the top gate to thereby reduce excess gate current, 
the means for proving the electric field comprising a third doped region,
wherein the third doped region is on a second side of the channel opposite the first side of the channel, 
wherein the third doped region is separated from both the source region and the drain region by the channel,
wherein the third doped region has a different doping concentration than the channel and
wherein the third doped region is doped with the same type of dopant as the drain region.
Choi et al. in Fig. 9, however, discloses means for providing an electric field (132; paragraph 104) to draw a path of current carriers within the channel (111; paragraph 100) away from edges of the top gate (134a; paragraph 101) to thereby reduce excess gate current, 
the means for proving the electric field (132) comprising a third doped region (132),
wherein the third doped region (132) is on a second side (lower side of 111) of the channel (111) opposite the first side (upper side of 111) of the channel (111), 
wherein the third doped region (132) is separated from both the source region (133a; paragraph 99) and the drain region (135a; paragraph 99) by the channel (111),
wherein the third doped region (132) has a different doping concentration than the channel (111) and
wherein the third doped region (132) is doped with the same type of dopant (n-type) as the drain region (135a) in order to have stable operation (paragraph 113).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Kapoor with the disclosure of Choi et al. to have comprised means for providing an electric field to draw a path of current carriers within the channel away from edges of the top gate to thereby reduce excess gate current, the means for proving the electric field comprising a third doped region, wherein the third doped region is on a second side of the channel opposite the first side of the channel, wherein the third doped region is separated from both the source region and the drain region by the channel, wherein the third doped region has a different doping concentration than the channel and wherein the third doped region is doped with the same type of dopant as the drain region in order to have stable operation (paragraph 113 of Choi et al.).
Bracale et al. in view of Kapoor in view of Choi et al. appears not to explicitly disclose a fourth doped region, wherein the fourth doped region is opposite the channel from the source region and doped with the same type of dopant as the source region.
Trogolo et al. in Fig. 45, however, discloses a fourth doped region (212; paragraph 45), wherein the fourth doped region (212) is opposite the channel (248; paragraph 45) from source region (311; paragraph 49) and doped with the same type of impurity (n-type) as the source region (311), in order to increase operating voltages (paragraph 49).
Trogolo et al. discloses in paragraph 49 “while opening the drain has been described herein, the source could be opened as well.” In other words, Trogolo et al. suggests a device structure having both a third doped region under the drain region 305 and a fourth doped region under the source region 311.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Kapoor in view of Choi et al. with the disclosure of Trogolo et al. to have made a fourth doped region, wherein the fourth doped region is opposite the channel from the source region and doped with the same type of dopant as the source region in order to increase operating voltages (paragraph 49 of Trobolo et al.).
Since Bracale et al. in view of Kapoor in view of Choi et al. in view of Trogolo et al. discloses a JFET that is substantially identical to the JFET of claim 30, Bracale et al. in view of Kapoor in view of Choi et al. in view of Trogolo et al. would inherently disclose the varying spatial profile of the bottom gate interacts with the top gate to form a current path where a plurality of electric field vectors from the bottom gate substantially cancel a corresponding plurality of electric field vectors from the top gate.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracale et al. in view of Kapoor in view of Choi et al. in view of Trogolo et al. as applied to claim 19 above, and further in view of Wilson et al. (U.S. Pub. 2007/0145410).
Claim 20:  Bracale et al. in view of Kapoor in view of Choi et al. in view of Trogolo et al. discloses the JFET of claim 19.
Bracale et al. in view of Kapoor in view of Choi et al. in view of Trogolo et al. appears not to explicitly disclose the source and drain regions extend further into the channel than the top gate extends into the channel.
Wilson et al. in Fig. 2, however, discloses the source and drain regions (104 and 106, respectively; paragraph 22) extend further into the channel (108; paragraph 22) than the top gate (110; paragraph 22) extends into the channel (108).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Kapoor in view of Choi et al. in view of Trogolo et al. with the disclosure of Wilson et al. to have made the source and drain regions extend further into the channel than the top gate extends into the channel to achieve desired device's breakdown voltage characteristic (paragraph 25 of Wilson et al.) and because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Response to Arguments
Applicant's arguments filed 13 April 2022 have been fully considered but they are not persuasive. 
Applicant contends Coyne does not disclose the bottom gate having a varying spatial profile in a region below a central area of the top gate such that a separation between the top gate and the bottom gate varies as a function of position as disclosed in claim 1.
Examiner notes that the contention is moot because the new ground of rejection does not rely on Coyne for any teaching or matter specifically challenged in the contention.
Applicant contends Trogolo et al. fails to teach doped regions opposite both the source and drain regions being doped with the same type of impurity as the corresponding source or drain region.
Examiner notes that Trogolo et al. is relied upon for a fourth doped region (212) that is opposite the first doped region (311) and having the same type of impurity (n-type) as the first doped region (311) (Fig. 45), and Choi is relied upon for a third doped region (132) that is opposite on a second side (lower side of 111) of the channel (111) opposite the first side (upper side of 111) of the channel (111), wherein the third doped region (132) is separated from both the first doped region (133a) and the second doped region (135a) by the channel (111) (Fig. 9), as required by claim 1.  Further, Trogolo et al. discloses in paragraph 49 “while opening the drain has been described herein, the source could be opened as well.” In other words, Trogolo et al. suggests a device structure having both a third doped region under the drain region 305 and a fourth doped region under the source region 311.  
 Applicant contends the cited references do not teach or suggest features of claim 19 listed on page 11 of Applicant’ Remarks.
Examiner notes Bracale et al. discloses a top gate (840); a bottom gate (845); and a source region (815) (Fig. 8A); Kapoor discloses the bottom gate (32) having a varying spatial profile such that a separation between a top gate (30) and the bottom gate (32) varies as a function of position (Fig. 1); Choi et al. discloses discloses means for providing an electric field (132) to draw a path of current carriers within the channel (111) away from edges of the top gate (134a) to thereby reduce excess gate current, the means for proving the electric field (132) comprising a third doped region (132), wherein the third doped region (132) is on a second side (lower side of 111) of the channel (111) opposite the first side (upper side of 111) of the channel (111), wherein the third doped region (132) is separated from both the source region (133a) and the drain region (135a) by the channel (111), wherein the third doped region (132) has a different doping concentration than the channel (111) and wherein the third doped region (132) is doped with the same type of dopant (n-type) as the drain region (135a) (Fig. 9); and Trogolo et al. discloses a fourth doped region (212), wherein the fourth doped region (212) is opposite the channel (248) from source region (311) and doped with the same type of impurity (n-type) as the source region (311) (Fig. 45).
Applicant contends the cited references do not teach or suggest features of claim 21 listed on page 12 of Applicant’s Remarks.
Examiner notes Bracale et al. discloses a top gate (840) and a bottom gate (845) (Fig. 8A); Kapoor discloses the bottom gate (32) having a varying spatial profile under and aligned under a portion (portion of 32 under 30) of the top gate (30) such that a separation between the top gate (30) and the bottom gate (32) varies as a function of position (Fig. 1); Gibby discloses the top gate has a lower doping concentration than the bottom gate (TABLE 1) and being lightly doped such that the top gate is depleted during operation of the JFET (paragraph 26); Choi et al. discloses a third doped region (132) on a second side (lower side of 111) of the channel (111) opposite the first side (upper side of 111) of the channel (111), wherein the third doped region (132) is separated from both the drain region (135a) and the source region (133a), wherein the third doped (132) region has a different doping concentration than the channel (111), and wherein the third doped region (132) is doped with the same type of dopant (n-type) as the drain region (135a) (Fig. 9); and Trogolo et al. discloses a fourth doped region (212) formed opposite the channel (248) from source region (311), wherein the fourth doped region (212) is doped with the same type of impurity (n-type) as the source region (311) (Fig. 45).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822